IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KAREN RICE, INDIVIDUALLY AND AS           : No. 527 MAL 2017
ADMINISTRATOR TO THE ESTATE OF            :
TIMOTHY RICE,                             :
                                          : Petition for Allowance of Appeal from
                  Petitioner              : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
JUDY BOLLINGER, RICHARD GEORGE,           :
S & S HOME BUILDERS, INC., HAROLD         :
RICE AND/OR HAROLD RICE D/B/A HR          :
RICE CUSTOM PAINTING AND/OR HAL           :
RICE,                                     :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.

     Petitioner’s Application for Leave to Amend is DENIED.